Citation Nr: 0807615	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  97-03 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for bilateral scalenus 
anticus syndrome.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from March 1978 to October 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that in pertinent part denied service connection for 
a bilateral knee disorder, a low back disorder, and for 
bilateral scalenous anticus syndrome.  The Board remanded 
those claims in March 1999, May 2001, and again in December 
2003.  

The Board's March 1999 remand reflects a claim for service 
connection for a bilateral knee disorder was on appeal.  In 
pertinent part of a September 1999 rating decision, the RO 
granted service connection for the right knee and assigned an 
initial rating, but continued the denial of service 
connection for the left knee.  The claims file contains no 
cover letter reflecting whether the rating decision has been 
issued to the veteran, and, if so, when.  Thus, it is not 
known whether that decision has become final.  This is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Severe limitation of motion of the lumbar spine due to 
service-connected diabetes mellitus is shown by competent 
medical evidence.  

2.  The service medical records (SMRs) reflect two injuries 
to the left hamstring muscle.  

3.  A VA examiner has attributed left knee pain to multiple 
tears of gastrocnemius and semi-membranous muscles and old 
knee sprains.  

4.  Competent medical evidence reflects a diagnosis of mild 
left mediolateral instability secondary to ligamentous 
strain.  

5.  There is no competent medical evidence of bilateral 
scalenus anticus syndrome.


CONCLUSIONS OF LAW

1.  The requirements for secondary service connection for 
chronic, painful lumbar spine limitation of motion are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2007).

2.  A left knee disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  Bilateral scalenus anticus syndrome was not incurred or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits.  In this 
case, the Board is granting in full the benefits sought by 
the claimant.  Therefore, any error committed with respect to 
either the duty to notify or the duty to assist does not 
result in unfair prejudice to the veteran and need not be 
discussed.  


Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the United States Court of Appeals for Veterans 
Claims (Court) also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  

Low Back Disorder

The veteran's SMRs reflect that in September 1978 he reported 
non-radiating low back pain without preceding trauma.  In 
December 1982, he reported left-sided mid-back pain after 
lifting. A muscle spasm from T9 through T12 on the left was 
noted.  In June 1983, he complained of trauma of the mid-back 
and had spasm and tenderness of the left paraspinal muscles.  
Thoracic myalgia was assessed.  In November 1983, he had 
stiffness of the neck and thoracolumbar area with muscle 
spasm in the lower cervical and thoracolumbar area.  In 
November 1984, he had back pain and left thoracocervical 
muscle spasm after lifting.  In April 1988, he reported back 
pains after moving his tools.  The assessment was muscle 
spasm and strain.  

During active service in October 1993, the veteran was 
examined and found to have a normal spine.  He was medically 
discharged in October 1995 because of severe diabetes.  He 
immediately submitted a claim for service connection for a 
painful lower back.  

The veteran underwent a VA general medical examination in 
January 1996.  Unfortunately, the examining physician failed 
to address the lumbar spine.  In his substantive appeal 
submitted in July 1996, the veteran reported that he had 
injured his low back lifting a heavy object in 1982 and 
pushing a heavy pallet in June 1983.  He reported continued 
low back pains since those injuries.  

In November 1997, a VA general medical examiner again failed 
to address low back pain.  A November 1997 VA neurology 
compensation examination report does mention, however, that 
the neurologist found a positive straight leg raising test at 
90 degrees, bilaterally, and offered a diagnosis of chronic 
low back pain.  

The veteran continued spinal treatment after discharge from 
the Navy at military facilities, as he was carried on a 
temporary disability retirement list by the Navy until 1999.  
A December 1998 Fort Benning treatment report contains an 
assessment of moderate thoracic degenerative joint disease 
and mild cervical spine degenerative joint disease.  These 
conditions were shown on X-rays.  

In February 1999, the veteran requested consideration of 
service connection for arthritis and degenerative changes of 
the spine.  In March 1999, the Board remanded the case for 
examinations and opinions addressing the etiology of any low 
back abnormality.

April 1999 VA X-rays of the spine were normal.  An April 1999 
VA orthopedic compensation examination report reflects mild 
limitation of motion of the lumbar spine with occasional 
flare-ups.  The diagnosis was chronic low back pain with 
normal X-ray findings.  The examiner did not address the 
etiology of these conditions.  An April 1999 VA computerized 
tomography (CT) scan showed mild degenerative changes at L4 
and a private CT in April 1999 showed minimal disc bulging at 
L4-5. 

A May 1999 VA bone scan detected no lumbar spine abnormality.

In May 1999, F. Jones, M.D., a private physician noted that 
the veteran had migratory-type pains that were currently in 
the lumbar spine, but had previously been in the thoracic 
spine.  Another May 1999 private report notes that 
electrophoresis had been negative.  Dr. Jones felt that the 
veteran had diffuse musculoskeletal pain which was not of 
mechanical origin.  

In June 1999, R. Harvey, M.D., a private physician examined 
the veteran and found chronic migratory pains with the worst 
pains in the lower back.  Dr. Harvey noted that the pains 
could be neuropathic and, following a rheumatology 
evaluation, concluded that these pains were secondary to 
diabetes.  

In October 1999, the veteran reported that his chronic low 
back pain was directly related to active service.  

December 1999 private X-rays showed minimal thoracic 
spondylosis and minimal L2-L3 osteophytes.  

An August 2002 VA orthopedic compensation examination report 
notes limitation of motion of the lumbar spine with normal X-
rays.  The diagnosis was chronic myofascial low back pain 
with moderate functional loss.  The examiner did not address 
the origin of low back disorders.  

A January 2004 private medical report reflects continued 
treatment for low back pain.

An April 2004 VA compensation examination report notes severe 
limitation of motion of the lumbar spine with completely 
normal X-rays.  The only diagnosis offered was that of 
multiple resolved back strains.  The examiner dissociated any 
current back problem from active service, but attributed 
limitation of motion of the lumbar spine to weakness and 
fatigue secondary to diabetic peripheral neuropathy.  

The above evidence presents a medical controversy over the 
correct diagnosis for the lumbar spine.  Chronic low back 
pain has been offered as a diagnosis by both VA and private 
physicians.  X-ray, CT, and a bone scan show thoracic 
degenerative joint disease, lumbar degenerative changes, disc 
bulging at L4-5, and L2-L3 osteophytes.  Yet in April 2004, a 
VA compensation examiner reviewed all the medical history, 
examined the veteran, found no pathology in the spine, and 
then attributed limitation of motion, weakness, and fatigue 
to diabetes.  

The April 2004 VA examination report and medical opinion are 
persuasive, as they are based on review of the pertinent 
medical history and examination of the veteran.  Moreover, 
private physicians agreed with the opinion.  For instance, in 
June 1999, Dr. Harvey found chronic migratory pains of the 
back to be secondary to diabetes.  Because the medical 
evidence makes it clear that the pain and limitation of 
motion of the lumbar spine, for which the veteran seeks 
service connection, is caused by a service-connected 
disability, service connection for limitation of motion of 
the lumbar spine secondary to diabetes mellitus must be 
granted so that a disability rating for the lumbar spine can 
be considered.  

Service Connection for a Left Knee Disorder

The SMRs reflect that in October 1983, the veteran pulled the 
left hamstring muscle causing a painful left posterior thigh.  
A similar left hamstring injury recurred in October 1988.  No 
injury to the left knee was reported during active service.  
He was medically discharged in October 1995 and immediately 
submitted a claim for service connection for bad knees.  

A January 1996 VA general medical examination report notes 
that the right and left knees had similar histories of giving 
out.  Both knees currently had popping and pain on use, but 
neither had limitation of motion, effusion, or instability.  
The diagnosis was arthralgia of the knees.   

In his substantive appeal submitted in July 1996, the veteran 
reported that he had no feeling in the knees. 

In November 1997, a VA general medical examiner noted a 
history of occasional knee swelling.  Range of motion of both 
knees was slightly decreased in flexion.  

An April 1999 VA X-ray of the left knee was negative.  An 
April 1999 VA orthopedic compensation examination report 
reflects a complaint of pain and buckling of both knees.  The 
veteran had full, painless range of motion of both knees with 
mild tenderness over both knees.  The examiner noted that an 
MRI showed a single tear of the right medial gastrocnemius, 
but multiple tears of the left medial gastrocnemius muscle 
and left semi-membranous muscles.  The diagnoses were right 
knee pain secondary to medial gastrocnemius muscle tear and 
left knee pain secondary to multiple tears of gastrocnemius 
and semi-membranous muscles.  The examiner noted that the 
knee pains could also be secondary to old bilateral knee 
sprains.  

Private reports from R. Meka, M.D., note assessments of 
degenerative arthritis of the knee joints in 1999.  

In September 1999, the RO granted service connection for 
right knee pain secondary to a torn gastrocnemius on the 
basis of right knee complaints during active service and 
continuity of symptoms thereafter.  The RO denied service 
connection for the left knee because of no documented left 
knee pain during active service.  

An August 2002 VA orthopedic compensation examination report 
notes that slight limitation of motion, mild instability, and 
mild tenderness of the left knee were found, but there was no 
left knee pain during motion testing.  Rather, the veteran 
reported numbness.  The diagnoses were left lower extremity 
numbness secondary to severe diabetic neuropathy and mild 
left mediolateral instability secondary to ligamentous 
strain.  

During an April 2004 VA compensation examination, the veteran 
reported having injured the left knee during active service 
in 1994, although he reportedly did not seek treatment for 
this.  He currently had numbness and buckling of the left 
knee.  The examiner found no laxity, pain on movement, 
swelling, or tenderness and found no sensory or motor loss in 
the left lower extremity.  X-rays were negative.  The 
diagnosis was no left knee disability on examination or X-
ray.  The examiner dissociated any current left knee problem 
from active service, but, confusingly, then attributed 
limitation of motion, weakness, and fatigue of the left knee 
to diabetes, which clearly began during active service.  

Similar medical histories of the right knee and the left knee 
are presented here.  While the SMRs reflect that only the 
right knee was treated during active service, the veteran 
claimed that he did injure the left knee during active 
service and he certainly pursued service connection for both 
knees immediately upon discharge, which tends to substantiate 
his claim of untreated left knee pains during active service.  
The first VA examiner who saw the left knee in January 1996 
noted that both knees had a similar history and both knees 
had similar symptoms and then offered the same diagnosis, 
arthralgia, for both knees.  An April 1999 VA examiner found 
the knees to be similarly disabled.  Complaints were similar 
and current findings were similar.  The main difference was 
that an MRI showed greater injury to the left gastrocnemius 
than to the right.  The VA examiner suggested that these 
muscle tears were service related, although the SMRs mention 
only left hamstring muscle tears.  The August 2002 VA 
examiner also found left knee instability, which had not 
previously been shown.  The RO granted service connection for 
the right knee on the basis that only the right knee was 
treated during active service, but did not mention the muscle 
tears of the left leg.  

The Board finds, however, that the knees have similar 
histories and thus similar etiologies.  The August 2002 
examiner related left knee pains to active service based on 
documented left hamstring muscle injuries during active 
service and complaints of a bad left knee immediately upon 
separation from active service.  The veteran's original 
compensation claim for the left knee was filed so soon after 
discharge that intercurrent left knee injury need not be 
considered.  The veteran competently stated that he injured 
his left knee during active service but sought no treatment.  
A lay person can testify as to an incident or event that 
resulted in a physically observable injury.  Harvey v. Brown, 
6 Vet. App. 390, 393 (1994).  He must attest to factual 
matters that he has first-hand knowledge of, however.  
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

As noted above, in April 2004, a VA examiner found no current 
left knee disability.  The Board discounts this portion of 
the April 2004 VA examination report as unpersuasive for two 
reasons.  First, VA has granted service connection for severe 
left lower extremity motor and sensory loss, while the April 
2004 VA examiner found no left lower extremity motor or 
sensory loss.  Second, the examiner concluded that no left 
knee disability was shown, but then reported left knee 
limitation of motion (a ratable disability) due to diabetic 
peripheral neuropathy.  Thus, the examiner's rationale is 
unclear as to why no left knee disability is currently shown.  
Because earlier-dated VA examination reports more clearly 
explain that the left knee had limitation of motion and 
laxity due to knee sprains, those reports will be given 
greater weight.  

Because the RO has already granted service connection for 
diabetic neuropathy of the left lower extremity, the Board 
will not address left knee disability due to diabetic 
neuropathy.  However, the medical evidence strongly suggests 
that additional left knee limitation of motion and 
instability are due to in-service left knee sprains, as was 
shown by left hamstring injuries during active service.  
Service connection for left knee limitation of motion and 
instability must therefore be granted.  

Bilateral Scalenus Anticus Syndrome

Scalenus anticus syndrome is a type of thoracic outlet 
syndrome caused by compression of the nerves and vessels 
between a cervical rib and the scalenus anterior muscle; 
symptoms include pain over the shoulder, often extending down 
the arm (brachial plexopathy) or radiating up the back of the 
neck.  Also called Naffziger's syndrome, Dorland's 
Illustrated Medical Dictionary 1639 (28th ed. 1994).  The 
scalenous anterior muscle originates at the transverse 
processes of the third through sixth cervical vertebrae and 
inserts at the scalene tubercle of the first rib.  The muscle 
acts to raise the first rib and flexes forward and laterally 
rotates the cervical vertebrae, Id., at 1082. 

In December 1982, the veteran had left-sided mid-back pain 
after a lifting injury, with muscle spasm from T9 through T12 
on the left.  In June 1983, he complained of trauma of the 
mid-back and had spasm and tenderness of the left paraspinal 
muscles.  In November 1983, he had stiffness of the neck and 
thoracolumbar area with muscle spasm in the lower cervical 
and thoracolumbar area.  In November 1984, after lifting he 
had left thoracocervical muscle spasm.  An X-ray of his 
cervical spine in February 1992 was negative, but he had 
tenderness over the trapezius at the level of C7.  The 
assessment was muscular strain and spasm.  

A November 1995 Fort Benning report notes complaints of 
shoulder pains.  

In January 1996, the veteran was examined by VA during a 
general medical compensation examination.  The relevant 
diagnosis was bilateral scalenus anticus syndrome, although 
the basis for this diagnosis was not discussed. 

A March 1996 Fort Benning report notes shoulder pains, among 
other joint pains.  A May 1996 Fort Benning report notes 
shoulder and upper arm pains.  

In June 1996, the RO denied service connection on the basis 
that the scalenus anticus syndrome is a congenital or 
developmental defect. 

An August 1996 Ft Benning report notes a complaint of 
multiple pains including right arm and shoulder pain, thought 
to be chronic tendonitis; however, the assessment was 
diabetes mellitus and somatization disorder.

In November 1997, a VA general medical examiner found the 
neck to be within normal limits.  A November 1997 VA 
neurology compensation examination report does not mention 
scalenous anticus syndrome.  

A December 1998 Fort Benning treatment report contains an 
assessment of moderate thoracic degenerative joint disease 
and mild cervical spine degenerative joint disease.  These 
conditions were shown on X-rays, according to the report.  
January 1999 VA X-rays, however, showed normal cervical and 
thoracic spines.

In February 1999, the veteran requested consideration of 
service connection for arthritis and degenerative changes of 
the neck and spine.  

In March 1999, the Board remanded the case for examination 
and an opinion addressing the etiology of any cervical spine 
abnormality.

A March 1999 Army clinical record notes treatment for right 
shoulder pains.

April 1999 VA X-rays of the cervical spine were normal.  An 
April 1999 VA computed tomograpy (CT) scan of the cervical 
spine showed a small spur at C3-4 and possible disc 
herniation.  An April 1999 VA orthopedic compensation 
examination report reflects moderate limitation of motion of 
the cervical spine.  The diagnosis was chronic neck pain due 
to spur.  The examiner noted that bilateral scalenous anticus 
syndrome was not found. 

In May 1999, Dr. Jones reported that the veteran had diffuse 
musculoskeletal pain which was not mechanical in origin.  In 
June 1999, Dr. Harvey, found chronic migratory pains with the 
worst pains in the lower back, but also noted chronic pains 
in the bilateral shoulder blades.  The physician felt that 
these pains were neuropathic secondary to diabetes.  

In October 1999, the veteran reported that his chronic neck 
pain was directly related to active service.  

December 1999 private X-rays showed small anterior thoracic 
osteophytes and minimal thoracic spondylosis.  

In June 2001, the veteran reported that he used creams for 
relief of scalenous anticus syndrome, which he felt was 
manifested by a skin rash.  

An August 2002 VA orthopedic compensation examination report 
notes neck and shoulder pains.  Cervical spine flexion was 
severely limited.  Shoulder ranges of motion were limited.  
The relevant diagnoses were chronic myofascial neck pain with 
mild functional loss and bilateral scalenous anticus syndrome 
with moderate functional loss.  The examiner opined that 
bilateral scalenous anticus syndrome was of congenital 
origin.  

An April 2004 VA compensation examination report notes that 
the examiner reviewed the medical history and found that a 
diagnosis of bilateral scalenous anticus syndrome was given 
on the veteran's separation examination in 1995, but was 
never confirmed by further testing.  The Board's review of 
the SMRs fails to locate this separation examination report.  

During the April 2004 VA examination, the veteran reported 
that in 1991 he struck his head and injured his neck while 
operating a fork lift.  The examination report contains a 
subsection entitled "Examination of the Neck and Upper 
Extremities."  In that subsection, the examiner elicited 
deep tendon reflexes of 1+ to 2+ in the upper extremities 
with no motor or sensory deficit.  X-rays of the shoulders 
and thoracocervical spine were normal.  The examiner failed 
to measure the cervical spine or shoulders for range of 
motion.  The relevant diagnoses offered by the April 2004 VA 
examiner were: (1) no evidence of scalenous anticus syndrome 
on examination or X-ray; and, (2) multiple resolved back 
strains.  The examiner then specifically dissociated 
bilateral scalenous anticus syndrome from active service, but 
then attributed limitation of motion of "all examined 
areas" to weakness and fatigue secondary to diabetic 
peripheral neuropathy.  

An August 2004 VA outpatient treatment report notes several 
days of severe neck pain and stiffness and chronic multi-
joint pains unaided by Naprosyn(r).  The assessment was 
cervicalgia, chronic degenerative joint disease and 
degenerative disc disease.  

The Board has carefully reviewed the medical evidence in the 
claims file, and it shows no current evidence of scalenous 
anticus syndrome.  The April 2004 VA examiner specially 
reported no evidence of such disability.  The veteran has 
complained of neck and shoulder pains.  However, pain alone, 
without a diagnosed or identifiable underlying condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001). 

Accordingly, the service-connection claim for scalenous 
anticus syndrome is denied as the evidence fails to establish 
a current disability.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert, supra.


ORDER

Service connection for chronic, painful lumbar spine 
limitation of motion, secondary to diabetes, is granted.

Service connection for left knee limitation of motion and 
lateral instability is granted. 

Service connection for bilateral scalenus anticus syndrome is 
denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


